ORDER
The Disciplinary Review Board on January 25, 1996, having filed with the Court its decision concluding on the basis of a disciplinary stipulation that STEPHEN D. BROWN of EAST ORANGE, who was admitted to the bar of this State in 1986, should be suspended from the practice of law for a period of three months for violation of RPC 3.3(a)(1) and (4) (false statement of material fact to a tribunal and false evidence) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
*581It is ORDERED that STEPHEN D. BROWN is hereby suspended from practice for a period of three months, effective July 24, 1996, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.